Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 1of57 Pageid#: 4

VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF LYNCHBURG

MARTIN MISJUNS,

Plaintiff,

LYNCHBURG FIRE DEPARTMENT,

Serve:

Walter Erwin, Esq.
900 Church Street
Lynchburg, VA 24504

CITY OF LYNCHBURG,

Serve:

Walter Erwin, Esq.
900 Church Street
Lynchburg, VA 24504

MARY JANE TOUSIGNANT DOLAN,
(Sued in her official capacity)

Serve:

Mary Jane Tousignant Dolan
611 Heritage Dr.

Lynchburg, VA 24503

BEAU WRIGHT
(Sued in his official capacity)

Serve:

Beau Wright

801 Madison St.
Lynchburg, VA 24504

Case No. © L Zl 009 <45--00
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 2of57 Pageid#: 5

REID WODICKA
(Sued in his official capacity)

Serve:

Reid Wodicka

900 Church St.
Lynchburg, VA 24504

Nee Me NN NN

Defendants.

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

COMES NOW your Plaintiff, Martin Misjuns, and propounds this Complaint against the
City of Lynchburg, the Lynchburg Fire Department, Mary Jane Tousignant Dolan, Beau Wright
and Reid Wodicka for discriminatory employment practices and constitutional violations. In

support thereof, Plaintiff states as follows:

I. INTRODUCTION
1, This is an action alleging breach of contract and conspiracy to deprive Plaintiff of his
constitutional rights, by (1) the defendant City of Lynchburg, (2) defendant Lynchburg Fire
Department (“LFD”) or “the Department’), an agency of the City of Lynchburg acting by the
authority of the City of Lynchburg, by and through its servants, agents and employees, and
defendants (3) Mary Jane Tousignant Dolan (4) Beau Wright and (5) Reid Wodicka, against
Plaintiff Martin Misjuns (“Misjuns”). Plaintiff alleges that he was subjected to a pattern of
intimidation and harassment by superior officers of LFD, and arbitrarily and capriciously denied
training required for promotions within LFD, and that the Defendants conspired to subject him to
adverse employment actions because of political and religious speech engaged in by Plaintiff, in

violation of the First Amendment to the United States Constitution, Article I, Section 12 of the
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 3o0f57 Pageid#: 6

Constitution of Virginia, and the “Employment Policies and Procedures Handbook” of the City
of Lynchburg, Virginia. The Department is an agency of the City of Lynchburg (“the City”).
Plaintiff seeks damages pursuant to 42 U.S.C. Section 1983 for employment discrimination in

violation of his First Amendment rights.

Il. PARTIES

2. Plaintiff Martin Misjuns is a natural person, a citizen of the United States and the
Commonwealth of Virginia, a resident of the City of Lynchburg, a captain in the Lynchburg Fire
Department, and a union representative with the JAFF Local #1146, the Lynchburg division of
the International Association of Fire Fighters labor union.

3. The City of Lynchburg is an independent city and a municipal corporation under the laws
of the Commonwealth of Virginia.

4, The Lynchburg Fire Department is an agency of the City of Lynchburg, which city is a
municipal corporation within the Commonwealth of Virginia.

5, Mary Jane Tousignant Dolan (“Dolan”) is a natural person, a citizen of the United States
and the Commonwealth of Virginia, a resident of the City of Lynchburg, and the Mayor of the
City of Lynchburg.

6. Beau Wright (“Wright”) is a natural person, a citizen of the United States and the
Commonwealth of Virginia, a resident of the City of Lynchburg, and the Vice-Mayor of the City
of Lynchburg.

7. Reid Wodicka (“Wodicka”) is a natural person, a citizen of the United States and the
Commonwealth of Virginia, a resident of the City of Lynchburg, and the City Manager of the

City of Lynchburg.
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 4of57 Pageid#: 7

Il. JURISDICTION AND VENUE

8. This Court has jurisdiction pursuant to § 17.1-513 of the Code of Virginia.

9. Venue is proper in this Court pursuant to § 8.01-262, as Plaintiff is a resident of the City
of Lynchburg, the Defendants are the City of Lynchburg, an agency of the City of Lynchburg,
and the Mayor, Vice-Mayor and City Manager of the City of Lynchburg, and the actions
complained of occurred in the context of Plaintiff’s work as an employee of an agency of the

City of Lynchburg, and within the limits of the City of Lynchburg.

IV. BACKGROUND

10. =‘ Plaintiff is a Fire Captain employed by the Defendant Lynchburg Fire Department.

11. Gregory Wormser is LFD’s Fire Chief, and senior officer. Wormser is an agent of the
Department, and the City of Lynchburg. In his duties as Fire Chief, Wormser acts under color of
law.

12. Underneath Chief Wormser, LFD has a command structure of Deputy Chiefs. Jonathan
Wright (“Wright”) and Robert Lipscomb (“Lipscomb”) are Deputy Chiefs.

13. Below the Deputy Chiefs in command are the Battalion Chiefs. Danny Williams
(“Williams”), Allen Carwile (“Carwile”) and Sean Regan (“Regan”) are Battalion Chiefs.

14. Below the Battalion Chiefs are Fire Captains. Plaintiff Misjuns is a Fire Captain.

15. | Misjuns is also an official with IAFF Local 1146, the Lynchburg chapter of the
International Association of Fire Fighters.

16. Inhis capacity with the IAFF, Plaintiff has the responsibility of bringing complaints of

alleged wrongful employment practices from individual union members to the attention of LFD.
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page5of57 Pageid#: 8

17. _—‘ At all relevant times, Dolan was Mayor, Wright was Vice-Mayor, and Wodicka was City
Manager of the City of Lynchburg, charged with handling personnel matters and enforcing the
laws and policies of the City.

A. LFD’s Discriminatory Training and Promotion Practices
18. Plaintiff has continued his education within the Department, in hopes of future promotion
to Battalion Chief. Fire Officer IJ (“FOII”) training was the only class needed for Plaintiff to
meet the requirements for promotion to Battalion Chief upon reaching the time in grade
requirement.
19. On May 20, 2019, Deputy Chief Lipscomb issued a memorandum regarding 28 fire
fighters who were receiving promotions. The memo did not include Plaintiff, although he was
pending promotion to his current position of Fire Captain.
20. ‘Plaintiff raised the omission to Regan. Upon receiving the complaint, Regan confirmed
that the promotion was indeed pending.
21. In June of 2019, Wormser and Wright met informally with Plaintiff to discuss his
upcoming promotion from Master Fire Fighter to Fire Captain.
22. Plaintiff asked to be promoted in time for the upcoming two-percent general City-wide
wage increase to be applied to the higher rate of pay he would receive as a Fire Captain.
23. | Wormser stated that he “would always do everything to put the most money in our
people’s pockets.”
24. However, Plaintiff was not promoted to Fire Captain until after the general two-percent
wage increase was received, preventing the two percent from applying to his higher pay as a Fire

Captain.
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 6of57 Pageid#: 9

25. Plaintiff continued to repeatedly follow up on the issue. Finally he spoke with Chief
Wormser again on November 5, 2019.

26. | Wormser told Plaintiff that he was continuing to work on the pay increase, and that it had
not come through because Human Resources thought Plaintiff was making too much money.

27. Meanwhile, multiple fire fighters had addressed Plaintiff in his capacity with the IAFF,
alleging bias in the selection of fire fighters for trainings required for promotions.

28. On December 24, 2019, Plaintiff sent an email from his IAFF email address to LFD
leadership, addressing complaints from union members. Several members alleged unequal
Department practices in offering training opportunities, which were required for promotion
within the Department, to some firefighters and not others.

29. Plaintiff also filed a Freedom of Information Act (“FOIA”) request with the Department,
seeking information to shed light on the allegations of bias in training selection.

30. Plaintiff himself was seeking approval to take the FOII training he needed for promotion
to Battalion Chief.

31. On December 30, battalion chief Williams sent a reply, but sent it to plaintiff’s city fire
department email address, not the private [AFF address from which Plaintiff had sent the FOIA
request. The reply was evasive and did not include all documents responsive to the FOIA
request.

32. On January 1, 2020, Plaintiff sent an emailed reply to Williams. Plaintiff advised that
Williams’ response was incomplete, and that Williams’ decision to respond to Plaintiff as a
subordinate in the Department when the request had been made on behalf of the IAFF appeared

to be intended to intimidate Plaintiff for exercising his union responsibilities.
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 7 of57 Pageid#: 10

33. The next day, Williams sent an email listing names of firefighters approved for FOII
certification training, for which Plaintiff had applied. Plaintiff’s name was not on the list.

34. On January 7, 2020, Plaintiff spoke to his immediate supervisor inquiring as to the reason
for his omission from FOII training. The supervisor promised to investigate.

35. On January 23, Plaintiff inquired of Deputy Chief Williams why he had been passed over
for FOII training. He stated to Williams his belief that the omission appeared to be intimidation
in response to Plaintiff’s work on behalf of the union.

36. Plaintiff also reminded Williams of the promise from Wormser that he would be

promoted in time to receive the two-percent increase, but he was not.

37. The following day, the FOI training occurred. Because he had not been approved,
Plaintiff stayed home with his children so his wife could go to work.

38. IAFF Local 1146 President Jamie Maxwell, who was attending the training, confirmed
with the instructor that Plaintiff’s name was not on the approved list.

39. During the class, Wormser and Wright asked Maxwell where Plaintiff was. Maxwell
responded that since he had not been approved for the class, he was probably at home.

40. Maxwell then observed a “tense” conversation between Wormser, Wright and Williams.
41. The following day, Wormser called Plaintiff and stated that he “thought everything had
been worked out,” and advised that the Department would engage an instructor to provide the
class one-on-one.

42. The instructor was eventually engaged to provide the one-on-one training, but the missed
session had to be made up before the next session was scheduled. On such short notice, Plaintiff
was unable to obtain child care to get the session completed before the next scheduled session.

43. To date, the Department has not provided the class.
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 8of57 Pageid#: 11

44. On information and belief, the Department has already provided the training class to
every other fire captain who submitted a request to take the class.

45. In addition, the Department issued a laptop computer to every other Fire Captain except
Plaintiff.

46. On July 5, 2019, when Plaintiff asked Wright how to get a laptop, Wright replied,
“You’re the Captain now, you tell me.”

47. Plaintiff has repeatedly followed up, most recently by submitting a trouble ticket through
the Department of Information Technology on March 3, 2020.

48. The Department still refuses to issue a laptop to Plaintiff, and Plaintiff has had to
continue to use his personal laptop to conduct required business for the Department in the course
of his employment.

49. | The Department has made no explanation for the disparate treatment afforded between

Plaintiff and the other Fire Captains.

B. Defendants’ Retaliation for Plaintiff’s Expression of Speech and Religion

1. Defendants Punished Plaintiff due to Union Support of Republican City Council
Candidates

50. On March 13, 2020, at the instruction of Captain Jennifer Collins, Plaintiff and his fire
crew began the task of removing furniture, carpentry and cabinets from a “shop” room at the fire
station. The room was being prepared to receive fitness equipment for the use of firefighters
while on duty.

51. In the spring of 2020, IAFF Local 1146 made the decision to support candidates for

Lynchburg City Council who were affiliated with the Republican Party, against candidates
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 9of57 Pageid#: 12

supported by the Democrat majority on City Council, which majority includes Dolan and Wright.
Plaintiff, the Ward I Chair for the Lynchburg Republican City Committee, also supported the
Republican candidates in his role with Local 1146.

52. Deputy Chief Wright immediately began a pattern of harassing behavior that created a
hostile work environment for Plaintiff.

53. The same day, Wright sent Plaintiff a text message that he did not approve of Local
1146’s post supporting the Republican-affiliated candidates, and that he expected it to be
removed.

54. On April 21, Wright approached Plaintiff while on duty and asked angrily, “Did you get
my text message?” Plaintiff replied, “Yes.”

55. Wright stated, “that’s all I needed to know. Have a great day. He then left the fire station,
got into his vehicle, and left.

56. | Wright’s manner was so threatening that Fire Fighter Eric Smith, who was also present,
asked Plaintiff, “Did he come here just to intimidate you?” Plaintiff replied that it certainly
appeared so.

57. Plaintiff immediately sent an email to Battalion Chief Carwile to register a complaint.
58. Carwile emailed Chief Wormser to alert him that Plaintiff believed Wright was trying to
“intimidate and bully him” for his political expression with IAFF.

59. Carwile stated, “The actions of Chief Wright must have been clear if a subordinate
firefighter [Smith] found his actions to be bullying in nature. Captain Misjuns wants to ensure
that his union activities are protected and that he will be free from any intimidation, bullying or

retaliation from department administration or city staff. Any such activities could be perceived
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 10o0f57 Pageid#: 13

by Captain Misjuns as creating a possible hostile work environment for him due to his union
activities.”

60. ‘In several personal conversations around the same time period, Carwile told Plaintiff that
the City was preparing a “Counseling Report” related to Plaintiff’s work clearing the shop room
at the fire station. During those conversations, Carwile stated that he had been ordered to write
the report by Deputy Chief Lipscomb although he personally believed the report was
unnecessary, and expressed displeasure that the City was preparing a Counseling Report
independently of the standard LFD chain of command. He also stated multiple times to Plaintiff
that Deputy Chief Wright was “on the warpath” against Plaintiff. Carwile stated that the City of
Lynchburg “had never seen anything like” the negative reaction to Plaintiff’s support for the
Republican candidates, and that he believed the order to prepare the Counseling Report could be
retaliation for the political expression by Plaintiff and the union.

61. Shortly thereafter, on May 3, 2020, in response to Plaintiff’s good-faith report of
workplace discrimination, the Department placed in Plaintiff's personnel file a “Counseling
Report” (“the Report”). The Report stated that the ceiling tile removal should have been cleared
with senior Department staff before it was undertaken, and advised Plaintiff to clear any such
work with superiors in the future. A copy of the Report is attached as Plaintiff’s Exhibit 1.

62. _—_— Plaintiff quickly responded to Carwile with a written objection to the filing of the Report
in his personnel file, reminding Carwile of the personal discussion referenced in Paragraph 60
supra. A copy of Plaintiff’s Objection is attached as Plaintiff’s Exhibit 2.

63. Plaintiff expressed his belief that the Counseling Report, in effect a reprimand, had been
placed in his personnel file by way of retaliation for his activities on behalf of Local 1146,

related to the union’s support of Republican-affiliated City Council candidates.

10
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 11of57 Pageid#: 14

64. —_ Likewise, on June 8, 2020, in response to Plaintiff’s good-faith report of workplace
discrimination, when Plaintiff arrived at work, the Department instructed him to undergo
questioning with attorney Jennifer Royer. After less than an hour’s notice, Plaintiff was
questioned for over three hours.

65. Following the interrogation, Chief Wormser gave Plaintiff a letter on November 2, 2020.
In the letter, the City of Lynchburg alleged that Plaintiffs claims were unsupported and

impliedly baseless. A copy of Chief Wormser’s letter is attached as Exhibit 3.

2. Defendants Punished Plaintiff due to his Personal Political and Religious
Statements on Matters of Public Concern

66. Plaintiff maintains two Facebook social media pages. One is a “personal page”
identifying him as “Marty Misjuns.” The other is a “public figure” page, identifying Plaintiff as
“Martin J. Misjuns, Ward I Chair - Lynchburg Republican City Committee.” Neither page
identifies Plaintiff as a Fire Captain or a city employee.

67. On both his “personal” and “public figure” pages, Plaintiff routinely posts political
messages.

68. On February 1, Plaintiff posted a “meme” on his “public figure” page. The meme read,
“In the beginning, God created Adam & Eve. Adam could never be a Madam. Eve could never
become Steve. Anyone who tells you otherwise defies the one true God.” A copy of the meme is
attached as Plaintiff's Exhibit 4.

69. The meme expressed Plaintiff’s deeply held religious beliefs.

70. On January 26, 2021, Plaintiff posted on his “public figure” page four editorial cartoons
drawn by cartoonist A.F. Branco. Two of the cartoons depict a person with facial hair coming out

of a women’s bathroom to the consternation of female figures drawn nearby. One depicts a large

11
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 12 of57 Pageid#: 15

person with facial hair and dressed in women’s clothing saying, “Hey federal government! Get
out of our bedroom... We need you in the bathroom.” The fourth depicts an exaggeratedly large
person with an “Equality Act” t-shirt playing sports against an exaggeratedly small woman who
yells, “Not fair!” Above the cartoons, Plaintiff posted the statement, “#BidenErasedWomen -
Coming to your daughter’s high school locker room in the near future.” Copies of Plaintiff’s
Facebook post and the cartoons are attached as Plaintiff’s Exhibit 5,

71. The post is clearly satirical, and clearly intended to express opposition to the “Equality
Act,” which would require an end to separate-sex bathrooms and locker rooms in school
facilities, including public, private, and religious schools.

72. The advisability of the “Equality Act,” or the lack thereof, is clearly a matter of public
concern, which has generated massive opposition from participants in girls’ sports programs and
persons concerned about the effects of the Act on religious freedom.

73. The cartoons are protected free speech.

74. No less protected is Plaintiffs right to re-post the cartoons.

75. No less protected is Plaintiff's right to add his own personal comments which reveals his
intent in reposting the editorial cartoons - his belief that the Act should be opposed out of
concern that it will impose severe costs on women and girls in restroom facilities and sports
programs.

76. However, on March 25, 2021 and, on information and belief, in response to instructions
from one or more of Dolan, Wright and Wodicka, Wormser sent Plaintiff a letter ordering him to
attend an “interrogation” on Monday, March 29, to discuss several “citizen complaints” attacking
Plaintiff for posting the cartoons and the meme. A copy of Wormser’s letter is attached as

Plaintiff’s Exhibit 6.

12
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 13 o0f57 Pageid#: 16

77. On information and belief, there were a relative handful of “citizen complaints,” and
most of those came from individuals affiliated with the LGBTQ group “Hill City Pride.”

78. | Wormser also informed Plaintiff that he was under investigation for social media
statements making political criticism of Dolan, after Dolan sought to have city staff retaliate
against Plaintiff for posting the cartoons.

79. Wormser cited language in the “complaints” calling Plaintiff “vile,” “hateful,” “bigoted,”
“dehumanizing,” “hostile,” and “dangerous” for posting the cartoons and the meme.

80. Inhis letter, Wormser attempted to impose a gag order on Plaintiff, stating, “You are
ordered not to discuss this matter in any manner with anyone other than: your religious leader,
your counselor, your immediate chain of command, your observer..., and those assigned to
conduct this investigation.”

81. Any time an employee of the Department is subjected to an “interrogation,” a report of
the interrogation is placed in the employee’s file. All such reports are considered in determining
whether the employee will be retained, fired, promoted or demoted.

82. Subjecting Plaintiff to an “interrogation” and placing a report on the interrogation in his
employee file constitutes adverse employment action, all based exclusively on Plaintiff’s private,
political speech on matters of public concern.

83. None of the “citizen complaints” alleged that Plaintiff had in fact exercised any partiality
toward anyone in the conduct of his job as a firefighter, or questioned any acts or statements
made by Plaintiff in the course of performance of his job duties.

84. In response to the “citizen’s complaints,” Mayor Mary Jane Tousignant Dolan (“Dolan”),

City Manager Reid Wodicka, and Vice Mayor Beau Wright began to conspire together to deny

13
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 14of57 Pageid#: 17

Plaintiff his constitutional rights to express his deeply held religious beliefs and political views
on matters of public concern.

85. Dolan and Wright are partisan Democrats, while Plaintiff's “public figure” page identifies
him as Ward I Chair for the Lynchburg Republican City Committee.

86. | Wright served in the administration of Barack Obama as Senior Deputy Director of
Operations and Director for Finance.

87. | According to the Virginia Public Access Project (“VPAP”), Dolan has made over $20,000
in Virginia political donations. Nearly all donations were to Democrats, including Governonr
Ralph Northam and Attorney General Mark Herring. A handful were to independents. None
were to Republicans. A copy of the VPAP online page listing Dolan’s donations is attached as
Plaintiff's Exhibit 7.

88. On January 29, 2021, Dolan sent an email to Wodicka, stating, “This needs to be
addressed! We need to have zero tolerance for this type of activity on the part of City employees.
I know that this is not the first time this person has displayed questionable if not unconscionable
rhetorical post [sic] on his social media platforms.... Please let’s talk about a meeting to
discuss.” A copy of Dolan’s email is attached as Plaintiff’s Exhibit 8.

89. On February 3, 2021, Wodicka sent an email reply to “citizen complainant” Jennifer
Staton. Wodicka wrote, “I have viewed the information that was posted online and I agree with
you that this is not the sort of culture that the City intends to create or support... Please
understand that this is a personnel matter that will be addressed appropriately...” A copy of

Wodicka’s email to Staton is attached as Plaintiff’s Exhibit 9.

14
 (Case.6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page15 of 57 Pageidé#::18

7 eo 90. os On » February 4 4, 2021, ‘Wodieka a replied to. © Dolan nye einal i, copying De Dolan and d Wright, -
a Je ane: Beau wand I just spent some time talking this over. Maybe youe and Ie can talk about i it”.
. a litle more : tomorrow. 7 "A copy of. Wodlicka’ $ email is attached as Plainti? s Exhibit 10.
“on - “Dolan ag continued t6, press her campaign fo convince other ‘Giy leadership to retaliate .
Spi Plait fot exphesing bi his deeply h held dreligioust beliefs Ine an email to! ‘citizen’. .
-compsnant Michail Kittinger, Dolan wrote, 1 ‘was. es pechlss when awe what Mr, oi
posted. rT am totally i in agreement with you ‘and do not support or will not tolerate this type of
: main rhetoric. No question his comments a are 5 ube and Giy y Leash needs 10 :
“take action.” Po - - -
92. 6 | On information and belief, et some oral of of Defendants Dotan, , Wodieka and d Wright then ,
od dicot Defendant Wormser to initiate an n interrogation” of Pint fot r expressing his s deeply
“ss religions views s aid political speech. oe | |

a 93. - Further, Defendants retaliation against Plaintiff stands i in stark « contrast to their treatment ent.

oe » of W Wormser, whi attended and supported a protest put on. ny the § e group “Black Lives Matter”

a BLM) 0 on uly 4, 2020, at Miller Park in n Lynchburg. a oS

a 94, _ Worse attended and d participated in n the provest in » fall LED aniform..

ee - 1955" _ Unlike Plain 8 actions, whic ine took out of uiiforin and on personal time, Wormser’ S.

— * actions W were in, violation of the City’ s Employment Polidies & Procedures” handbook. The

oe - "handbook ta states in n Chapter 7, ‘Article L Section H. 1, “cy employees may y participate in, politi

ao 7 activities ‘while cthey are off du 0 out of uniform and not ¢ on the | premises ¢ or r their employment

a with t the City” (emphasis added).

- 96. A photograph of Wormser in iniform at the epost is attached a as s Plaintiff s Exhibit U1.

 

- ' ‘See Lou Chibarro, Jr “Washington Blade.” March 47, 2021, “au yinchiburg § fi ire. 5 captain denounced for
-_transphobic Facebook post,” available at https:/Awww. washingtonblade-c com/2021/03/1 7
. lyochburg-f re-captain- denounced -for-transphobie-facebook-post) ° Coe

15°
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 16 of57 Pageid#: 19

97. On information and belief, Defendants took no adverse employment action against

Wormser, nor did they even question his attendance at a political rally in full uniform.

COUNT ONE - BREACH OF CONTRACT
(Against Defendants City of Lynchburg and Lynchburg Fire Department)

98. Plaintiff hereby incorporates by reference Paragraphs 1 to 97 as if fully restated herein.
99. The City of Lynchburg’s “Employment Policies & Procedures” handbook constitutes a
binding contract between Plaintiff as employee, and Defendants as employers.

100. The Handbook details the behaviors and actions expected of City employees, and outlines
the consequences for failure to follow the policies, up to and including termination by the City.
101. As the Handbook itself states on Page 1, “All employees of the City of Lynchburg ... are
governed by these employment policies and procedures.”

102. Ifan employee such as Plaintiff fails to follow the requirements of the Handbook, the
City can terminate him.

103. The Handbook was drafted exclusively by and on behalf of the City, and accordingly
must be construed against the City.

104. Given that the Handbook allows termination for rules violations, and commits the City to
certain practices in the interest of its employees, there exist offer, acceptance and consideration
such as to constitute a binding contract between Plaintiff and Defendants.

105. Even should the Court find that the Handbook creates no right to continued employment,
it inarguably creates obligations for how Plaintiff and Defendants shall conduct themselves

toward one another during the continuance of that employment.

16
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 17 of 57 Pageid#: 20

106. On page 5, the Handbook states, “The City of Lynchburg will make all decisions
regarding recruitment, hiring, promotions, reassignments, training and other terms and conditions
of employment without unlawful discrimination” (emphasis added).

107. Yet, in violation of the clear language of the Handbook, Plaintiff was punished for
exercising his political expressive rights under the First Amendment, constituting clearly
“unlawful discrimination.”

108. The Handbook states, “Allegations of discrimination will be thoroughly investigated and
disciplinary or corrective action taken as warranted.”

109. The Handbook states, “City employees are strongly encouraged to report any incident of
discrimination or harassment to a supervisor, appropriate Department Director, the City Manager
or the Human Resources Department.”

110. Yet the only apparent action taken to Plaintiff’s repeated and founded complaints of
discriminatory behavior against himself and other fire fighters was the City’s retaliatory decision
to place a Counseling Report for negative performance in Plaintiff’s personnel file.

111. On Page 7, the Handbook states, “A merit system is one in which selections,
appointments and promotions in public service are based on qualifications and competence rather
than political favoritism, seniority, or other non-job-related factors. Similarly situated individuals
are treated comparably.”

112. Yet Wright and the City clearly breached the contract by discriminating on the basis of
political favoritism against Plaintiff for his expressive political statements, done on personal time

and in his capacity with the IAFF and not as a Fire Captain with LFD.

17
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 18 of 57 Pageid#: 21

113. In addition, the Department clearly exercised disparate treatment between Plaintiff and
the other Fire Captains, in promotion-related training, pay and provision of equipment, in breach
of its responsibility to “treat similarly situated individuals comparably.”

114. On Page 98, the Handbook states, “City employees may participate in political activities
while they are off duty, out of uniform and not on the premises of their employment with the
City.”

115. On Page 99, the Handbook states, “No employee shall use his/her official authority to
coerce or attempt to coerce a subordinate employee ... or to discriminate against any employee
or applicant for employment based on political affiliations or political activities.”

116. The purpose of these policies is stated, on Page 98, as being to “protect[s] every
employee’s right to vote and to keep this right free from interference, solicitation or dictation by
any fellow employee, supervisor or officer.”

117. Yet when Plaintiff dared to express personal support for candidates challenging the party
with majority rule on City Council, Deputy Chief Wright and the City breached the contract by
retaliating against Plaintiff for exercising his First Amendment right, which was further
explicitly protected by the Handbook.

118. On Page 79, the Handbook states that “performance feedback” shall “[bJe consistent and
equitable across the organization.” Copies of the relevant pages of the Handbook are attached as
Plaintiff’s Exhibit 12.

119. Yet although the City’s “Counseling Report” cited actions by [Plaintiff] and your crew,”
on information and belief, no other crew member except Plaintiff received a “Counseling
Report” for the cleanup of the shop room. Again, the City breached its responsibilities under the

Handbook.

18
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 19 of57 Pageid#: 22

120. Accordingly, the City has breached its contract with Plaintiff, and he is entitled to have

this Court enforce that contract according to its terms.

COUNT TWO - VIOLATION OF RIGHT TO FREE SPEECH - 42 U.S.C. § 1983
(Against all Defendants)

121. Plaintiff hereby incorporates by reference Paragraphs 1 to 120 as if fully restated herein.

122. Defendants’ action to retaliate against Plaintiff for expressing his personal views, on

personal time, on matters of public concern, offends the First Amendment to the Constitution.
(See Texas v. Johnson, 491 US 397, 441 (1989) “If there is a bedrock principle underlying the
First Amendment, it is that the government may not prohibit the expression of an idea simply

because society finds the idea itself offensive or disagreeable”).

123. Code of Virginia § 15.2-1512.2(B) states,

no locality shall prohibit an employee of the locality, including firefighters, emergency
medical services personnel, or law-enforcement officers within its employment, or
deputies, appointees, and employees of local constitutional officers as defined in §
15.2-1600, from participating in political activities while these employees are off duty,
out of uniform and not on the premises of their employment with the locality.

124. Section (C) of the same statute states,

For purposes of this section, the term "political activities" includes, but is not limited to,
voting; registering to vote; soliciting votes or endorsements on behalf of a political
candidate or political campaign; expressing opinions, privately or publicly, on political
subjects and candidates; displaying a political picture, sign, sticker, badge, or button;
participating in the activities of, or contributing financially to, a political party, candidate,
or campaign or an organization that supports a political candidate or campaign; attending
or participating in a political convention, caucus, rally, or other political gathering;
initiating, circulating, or signing a political petition; engaging in fund-raising activities
for any political party, candidate, or campaign; acting as a recorder, watcher, challenger,

19
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 20 o0f57 Pageid#: 23

or similar officer at the polls on behalf of a political party, candidate, or campaign; or
becoming a political candidate (emphasis added).

125. Political cartoons clearly fall within the protection of the First Amendment. (See Hustler
Magazine v. Falwell, 485 US 46, 55-56 (1988) (“Despite their sometimes caustic nature, ...
graphic depictions and satirical cartoons have played a prominent role in public and political
debate. ... From the viewpoint of history it is clear that our political discourse would have been

considerably poorer without them’’),

126. Plaintiffs speech was clearly on a “matter of public concern.” (See Kirby v. City of
Elizabeth City, North Carolina, 388 F. 3d 440, 446 (4th Cir. 2004) “Speech involves a matter of
public concern when it involves an issue of social, political, or other interest to a community.

.. The public-concern inquiry centers on whether ‘the public or the community is likely to be

truly concerned with or interested in the particular expression’”).

127. As such, Plaintiff’s speech was protected by the First Amendment, which protects him

from retaliation by the City or the Department.

128. The fact that Wormser’s letter based the “interrogation” exclusively on “citizen
complaints” from individuals who disagreed with Plaintiff’s political views, demonstrates that

“transgender” bathroom access is indeed a matter of public concern.

129. Given that Plaintiff’s statements were undeniably on matters of public concern, they must
be protected. (See Pickering v. Board of Ed. of Township High School Dist. 205, Will Cty., 391

US 563, 574 (1968) “statements by public officials on matters of public concern must be

20
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 21o0f57 Pageid#: 24

accorded First Amendment protection despite the fact that the statements are directed at their

nominal superiors’).

130. Accordingly, the adverse actions taken by Wormser, the Department and the City against
Plaintiff were all taken in retaliation for his expression of politically protected speech, in

violation of the First Amendment to the Constitution.

131. Wormser’s actions, as an agent of the City and the Department, and on information and
belief under instruction from one or more of Dolan, Wright and Wodicka, in requiring Plaintiff to
submit to the “interrogation” and attempting to place him under a gag order, were done under

color of law, to the injury of Plaintiff's rights.

132. The actions of Dolan, Wright and Wodicka, in attempting to retaliate against Plaintiff for
expressing his deeply held religious views and his political speech were done under color of law,

to the injury of Plaintiff’s rights.

133. Accordingly, Plaintiff seeks damages under 42 U.S.C. Section 1983 for the violations of

his constitutional rights.

COUNT THREE - VIOLATION OF FREE EXERCISE OF RELIGION - 42 U.S.C. § 1983
(Against all Defendants)

134. Plaintiff hereby incorporates by reference Paragraphs 1 to 133 as if fully restated herein.

135. The First Amendment likewise protects against government infringement the right to

citizens’ free exercise of religion.

21
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 22 of 57 Pageid#: 25

136. Plaintiffs February 1 meme expressed his deeply held religious belief that God originally
created humankind as male and female, and that this binary creation is immutable, regardless of

the belief or desires of any person.

137. Plaintiff's meme expressed his deeply held religious belief that to treat someone as

something other than their biological sex is a sin against God.

138. Plaintiff's meme was further an attempt to express his religious view to a wider audience.

139. Defendants’ imposition of adverse employment actions was impermissible retaliation for
Plaintiff’s expression of his religious beliefs (See Sherbert v. Verner, 374 U.2. 398, 402 (1963)
(“Government may [not] ... penalize or discriminate against individuals or groups because they

hold religious views abhorrent to the authorities....”).

140. Because Plaintiff’s religious beliefs were expressed in a public forum on a matter of
public concern, they are entitled to a heightened level of protection as they involve a “hybrid” of
his rights to religious exercise and political speech. (See Employment Div., Dept. of Human
Resources of Ore. v. Smith, 494 US 872, 1881 (1990) “The only decisions in which we have held
that the First Amendment bars application of a neutral, generally applicable law to religiously
motivated action have involved not the Free Exercise Clause alone, but the Free Exercise Clause
in conjunction with other constitutional protections, such as freedom of speech and of the

press...”’).

22
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 23 0f 57 Pageid#: 26

141. Regardless, Plaintiff’s comments on matters of public concerns did not violate any
“generally applicable law,” as they are in fact protected by the First Amendment’s protection of

free speech.

142. Defendants’ retaliatory adverse employment actions against Plaintiff damaged Plaintiff in
the exercise of his religious freedoms guaranteed to him by the First Amendment to the

Constitution.

143. Accordingly, Defendants’ retaliatory actions against Plaintiff are barred by the First
Amendment, and Plaintiff seeks damages under 42 U.S.C. Section 1983 for the violations of his

constitutional rights.

COUNT FOUR - VIOLATION OF EQUAL PROTECTION CLAUSE- 42 U.S.C. § 1983

(Against all Defendants)

144, Plaintiff hereby incorporates by reference Paragraphs 1 to 143 as if fully restated herein.

145. Plaintiff’s political and religious speech occurred exclusively on personal time, in his
personal capacity, and out of uniform, in accordance with the “Employment Policies &

Procedures Handbook.”

146. Bycontrast, Wormser appeared in full city uniform at a political rally, in violation of the

handbook’s command.

23
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 24 of 57 Pageid#: 27

147. Yet Defendants ratified Wormser’s conduct, and have instigated “investigation,”

“interrogation” and other adverse employment action against Plaintiff.

148. Defendants’ disparate treatment of Wormser and Plaintiff cannot be explained by
anything other than invidious discrimination, between Wormser’s beliefs Defendants found

“acceptable,” and those of Plaintiff, which Defendants plotted to punish.

149. Black’s Law Dictionary defines “invidious” as “arbitrary, irrational, and not reasonably

related to a legitimate purpose.”

150. The Fourteenth Amendment bars invidious discrimination on the basis of political beliefs.
(See Williams v. Rhodes, 393 US 23, 39 (1968) “The Equal Protection Clause ...bans any
"invidious discrimination." ... That command protects voting rights and political groups as well
as economic units, racial communities, and other entities. When "fundamental rights and
liberties" are at issue, a State has less leeway in making classifications than when it deals with

economic matters” (Douglas, J., concurring)).

151. Invidious discrimination occurs when the government draws a classification “with an evil
eye and an unequal hand.” (See New York City Transit Authority v. Beazer, 440 U.S. 568, n. 40

(1979).

152. There is no rational basis for Defendants’ disparate treatment of Wormser and Plaintiff,
aside from invidious viewpoint-based discrimination for the content of Wormser’s speech, and

against the content of Plaintiff’s speech.

24
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 25o0f57 Pageid#: 28

153. Content-based speech restrictions are presumptively invalid. (See RAV v. St. Paul, 505
US 377, 391 (1992) “The First Amendment does not permit [government] to impose special

prohibitions on those speakers who express views on disfavored subjects”).

154. By their actions, Defendants have conclusively demonstrated their commitment to
advancing speech of one political persuasion, and showing “zero tolerance” for a competing

viewpoint.

155. Defendants’ adverse employment actions have damaged Plaintiff by denying him the
equal protection of the laws vis a vis Defendant Wormser, constituting invidious discrimination
on the basis of Plaintiff’s political and religious expression, in violation of the Fourteenth

Amendment to the Constitution.

156. Accordingly, Defendants’ retaliatory actions against Plaintiff are barred by the First
Amendment, and Plaintiff seeks damages under 42 U.S.C. Section 1983 for the violations of his

constitutional rights.

COUNT FIVE - CONSPIRACY TO DEPRIVE PLAINTIFF OF HIS CIVIL RIGHTS - 42
U.S.C. § 1985

(Against Defendants Dolan, Wright and Wodicka, in their official capacities)

157. Plaintiff hereby incorporates by reference Paragraphs 1 to 155 as if fully restated herein.

158. 42U.S.C. Section 1985 states, in relevant part:

If two or more persons in any State or Territory conspire ... for the purpose of depriving,
either directly or indirectly, any person or class of persons of the equal protection of the
laws ... if one or more persons engaged therein do, or cause to be done, any act in

25
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 26 of 57 Pageid#: 29

furtherance of the object of such conspiracy, whereby another is injured in his person or
property, or deprived of having and exercising any right or privilege of a citizen of the
United States, the party so injured or deprived may have an action for the recovery of
damages occasioned by such injury or deprivation, against any one or more of the
conspirators.

159. The actions of Defendants Dolan, Wright and Wodicka (collectively “the individual
defendants”) evince a conspiracy to retaliate against Plaintiff for his expression of his deeply

held religious beliefs, and for expressing protected political speech on matters of public concern.

160. The individual defendants sent multiple emails, to each other and to outside third parties,
held meetings and, in the case of Dolan, pressured other City officials to engage in retaliatory
adverse employment action against Plaintiff, invidiously discriminating against him based on the

viewpoint of his speech.

161. On January 29, 2021, Dolan wrote to Wodicka, “This [Plaintiff’s meme and reposting of
cartoons] needs to be addressed! We need to have zero tolerance for this type of activity...

Please let’s talk about a meeting to discuss.”

162. On February 4, 2021, Wodicka replied, “Beau [Wright] and I just spent some time talking

this over. Maybe you and I can talk about it a little more tomorrow.”

163. Dolan wrote to “citizen complainant” Kittinger, “I am totally in agreement with you and
do not support or will not tolerate this type of malicious rhetoric. No question his comments are

unconscionable, and City Leadership needs to take action.”

164. On February 3, 2021, Wodicka wrote to “citizen complainant” Staton, “I have viewed the

information that was posted online and I agree with you that this is not the sort of culture that the

26
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 27 of 57 Pageid#: 30

City intends to create or support... Please understand that this is a personnel matter that will be

addressed appropriately...”

165. On information and belief, between their emails and their meetings, the individual
defendants conspired to “address” Plaintiff’s exercise of free speech by commencing an

“investigation” and requiring Plaintiff to submit to an “interrogation” over his speech.

166. On information and belief, one or more of the individual defendants caused Wormser to
be instructed to initiate the adverse employment actions against Plaintiff, in furtherance of the

conspiracy to deny Plaintiff’s civil rights.

167. Wormser followed the instructions, and on March 25, 2021, ordered Plaintiff to submit to

an interrogation, and attempted to subject Plaintiff to a gag order.

168. On information and belief, one or more of the individual defendants caused Wormser to
be instructed to impose a gag order on Plaintiff in furtherance of the conspiracy to deny him his

civil rights.

169. On information and belief, the individual defendants were aware that Wormser had

appeared at a BLM political protest on July 4, 2020.

170. Yet, on information and belief, no defendant sought any adverse employment action

against Wormser.

171. Atall relevant times, all three individual defendants actions in furtherance of the

conspiracy were taken under color of law.

af
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 28 of 57 Pageid#: 31

172. Asaresult of the conspiracy, and the adverse employment action perpetrated against
Plaintiff by instructions in furtherance of the conspiracy, Plaintiff has been damaged in the

exercise of his civil rights.

173. Accordingly, Plaintiff seeks damages against all three individual defendants, in their

official capacities only, for the deprivation of his civil rights.

REQUEST FOR RELIEF

Accordingly, Plaintiff respectfully prays this Court for the following relief:

1. An Order granting Plaintiff back pay in the amount of the two-percent pay increase

beginning July 7, 2020, with 6 percent (6%) interest as of the date of judgment.

2. An Order that the Department adjust Plaintiff’s payroll taxes and Virginia Retirement

System contributions to reflect the two-percent pay increase beginning July 10, 2019.

3. An Order granting Plaintiff a judgment against all defendants, in their official capacities,
for $450,000 for Defendants’ violations of his religious and free speech rights under the First

Amendment.

4. An Order that the City provide Plaintiff with a city laptop of like kind and quality as

those provided to the other Fire Captains.

5. An Order that the “Counseling Report,” any report stemming from the March 29, 2021
“interrogation,” and any references thereto be immediately and permanently removed from

Plaintiff’s personnel file and destroyed.

28
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 29 of 57 Pageid#: 32

6. An Order that the City implement “whistleblower” protections into its “Employment
Policies & Procedures” handbook, to ensure protection of the First Amendment rights of Plaintiff

and other employees.

7. An Order that the City conduct First Amendment training for all employees, ensuring that
employees are advised of their rights to make statements on matters of public concern and to

express their deeply held religious beliefs, without fear of retaliation by the City.

8. An Order that the City post notice copies of the “Fraud and Abuse Whistleblower’s
Protection Act” in all City workplaces, and mandate annual employee training on the employee
protections in the Act, to ensure that similar breaches toward Plaintiff and other employees will

not continue.

9. An injunction preventing Defendants from taking any further adverse employment
actions against Plaintiff on the basis of the personal political speech he made pursuant to his

deeply held religious beliefs, on matters of public concern.
10. Pursuant to 42 U.S.C. Section 1983, an award of Plaintiff’s attorney’s fees in this matter.

11. Such other and further relief as may seem to this honorable Court to be just and

reasonable.

Respectfully Submitted,

Martin Misjuns
By Counsel

29
«

Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 300f57 Pageid#: 33

wo vt
“a

~ =
Jamés/D. Fairchild, Esq. (VSB No. 83174)
FAIRCHILD & YODER, PLLC
18264 Forest Rd.
Forest, VA 24551
Phone: 434-846-5470
Fax: 434-385-1319
Email: jd@fypllclaw.com

Me, ( ss

Rick Boyer, Esq. (VSB Mo. 80154)
FAIRCHILD & YODER, PLLC
18264 Forest Rd.

Forest, VA 24551

Phone: 434-846-5470

Fax: 434-385-1319

Email: rick@fypllclaw.com

 

30
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 31 oO Payeid#: 34

“oS 2 -

LYNCHBURG FIRE DEPARTMENT
COUNSELING FORM

EMPLOYEE INFORMATION
Print Employee's Name:

Print Counselors Name:

Battalion Chief Allen Carwile

 

| Captain Martin Misjuns

Battalion 2 — A Shift

Assignment __|

05/03/2020 A Shift — Station 8
Date Shift & Station

     

|

 

On March 13, 2020, you and your crew began the removal of furniture, carpeting and cabinetry in
the shop side front room of the station. This room had previously been used as a break room for LPD
and most recently was used for storage of replacement stretchers for the ambulances. This cleaning
was at the request of Captain Jennifer Collins to have the rooms for the new equipment “prepped by
everyone ahead of time.” (See email dated 2/27/2020)

During your removal of items in the room, the ceiling assembly of 2'x4' tiles and track was removed
and the existing light was raised in the room. There is an understanding that the plan was to raise the
ceiling so the fitness equipment could be installed correctly in the room. The pull-up bar on the rack
could be installed properly and could be used as intended. The additional height would also allow
exercises such as barbell shoulder presses and jump roping to be conducted in the room without
worrying of hitting the ceiling with the equipment.

On March 16, 2020, Building and Grounds from the City came to the station and removed the
furniture and cabinetry that had been removed from the room. They also took the ceiling assembly
that had been removed, so the opportunity to reuse the same components to replace the ceiling was
lost. You also talked with a member of building and grounds about additional work that needed to be
performed both around the station and in this room. You sent an email to Ann Jenkins to create a
request for tracking purposes so the work could be performed. You also stated that you had talked to
Captain Russell Ayscue about the placement of an extension on the cinder block wail that divides the
front room from the shop area. (See e-mail dated March 16, 2020 to Ann Jenkins)

The department appreciates the initiative and effort that you and your crew showed in preparing the
room for the new fitness equipment and improvements to the space. Unfortunately, this work has
created some issues that need addressing. Approval was not obtained prior to removal of the ceiling.
This plan should have been communicated to fire department senior staff, since the removal of the
ceiling would encumber funds to replace the ceiling at a new height. While the cost to replace the
ceiling assembly and build a partition wall on the existing wall, in order to raise the ceiling height, may
be minimal, anytime department funds may be encumbered, the plan and associated costs must be

approved by the fire department senior staff due to budgetary concerns.
Removal of the ceiling assembly also created a fire code violation. Ceilings within a structure act as

passive fire control measures to reduce the spread of fire within a structure vertically and subsequently
horizontally. The absence of the rated ceiling assembly creates a hazard that must be addressed for

the safety of the occupants of the building.
Again, | want to thank you and your crew for the effort and work that you put into improving the

station to make room for our new fitness equipment. In the future though, please ensure that any work
that you perform to the station that may require money to complete is fully communicated to fire
administration to ensure budgetary and safety concems are addressed prior to any work being

performed.
“ie

Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 32 of 57 Pageid#: 35

CITY OF LYNCHBURG
INCIDENT REPORT

EMPLOYEE [NFORMATION /
eres ieee ee

INCIDENT INFORMATION

Time of incident: N/A Select one

   
       
     
   

  
         

Date of incident: March 13, 2020

Location of incident: Fire Station #8, 213 Old Graves Mill Road - |

Weather Conditions: Not Applicable

Description of incident: (list individual or property involved) in preparation for the arrival of new fitness equipment for
the station, the members of "A" shift, (Captain Martin Misjuns and MFF Colao Lombre) began renovating and cleaning the
front room on the shop side of the station. This included removing existing cabinetry, carpet, and furniture. In order for the
new equipment to be placed in the room, fo be assembled as designed, and to provide additional ceiling height to perform
certain excercises, the ceiling was removed allowing the additional height with the expectation of reinstalling the ceiling

along with other improvements to the room.

 

a a mae
Name #: Not applicable Name: Not applicable

 

Address #: Department/Division:

 

 

Phone# (work):

  
 

 

Phone# (home):

 
 
   
    
  

Any City Employees Injured:
(If yes, contact Risk Management and complete Injury Report)

[J Yes [X] No (If yes, contact Risk Management)
[J Needed [] Requested [[] Refused/Declined

  
    
 
  
 

Claimant Injured:
Claimants Medical Attention:

Describe Claimant Injuries (if any):
Claimant Property damaged (include who owns the property):

City Property damaged: Fire department employees removed approximatelyf 144 sq. ft. of 2x4 ceiling grid and ceiling tiles
that will need to be replaced. Ceiling assembly was taken away by Building and Grounds along with other items from the
room on March 16th. A new ceiling will need to be installed to enclose the room and seperate it from the attic space,

 
 
 
 
   

 

 

 

REPORT COMPLETED BY:

Print name

 
   

Employee Signature

 
   

  

Print name

 

| Supervisor Signature

|

City of Lynchburg —- Department of Risk Management ED-2005
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 33 of 57 Pag gis, 36

2

SIGNATURES
Riel ae eds

EMPLOYEE
Print Name: Print Name

Martin Misjuns ‘Allen Carwile

Signature: Signature:

 

 

(Your signature confirms you have reviewed this form) | Date:

 

CC: Deputy Chief Robert Lipscomb
BC Carwile,

| politely object fo this counseling form, and attached incident report. | am also aware that you filled this out under duress. On April 24, 2020, while
meeting with you in your office at Fire Station 7, you told me you were displeased with the action of James Lowe, Director of Human Resources for the
City of Lynchburg, for directly emailing me a counseling memo without even going through our Department director and supervisory chain-of-command.
Additionally, you told me that Deputy Chief Robert Lipscomb ordered you to write this counseling form, and that you, as my first-line supervisor, did not
think was necessary because the matter documented in this counseling form had been addressed, by you and | through several conversations, several
weeks prior to this counseling form being prepared. You had told me on those discussions multiple times to watch out, because you thought Deputy
Chief Jonathan Wright was “on a war path” to get me, and that you implied would co your job to protect me from any unnecessary or unwarranted

personnel action.

On Tuesday, April 21st, | reported to you immediately that Deputy Chief Jonathan Wright had crossed the line and | felt like | had been intimidated and
bullied while on duty, at the fire Station, after he failed to get the response he personally desired from me while | was off-duty, on April 21, 2020, objecting
to a post that was made on the IAFF Local 1146 Facebook page and pressuring me to take it down. His actions as a member of management in the City
of Lynchburg were inappropriate in my opinion as a union officer as far as labor-management relations go, but | tolerated it because | was off duty, and |
respect his rights fo free speech guaranteed by Article i Section 12 of the Bill of Rights in the Virginia Constitution, even though he may have been
attempting to violate that same right of AFF Local 1146 and myself in his actions. He crossed the line, in my opinion, when he permitted himself to act in
the manner he did while | was on duty, at the Fire Station, in his official capacity as Deputy Fire Chief and mine as Fire Captain. That is well-documented
| the email | have also attached to be included with this counseling form sent to you on April 24, 2020 at 8:51AM. You have since told me that you
discussed it with the Fire Chief that day, and documented that interaction with Chief Wormser in an email you sent to me at 6:56AM this morning,
although you did not forward my actual email until this moming as well, to the Fire Chief, it is clear that he was aware of this issue prior to our meeting on

April 24, 2020.

This leads me to the belief that this counseling form, which will become a part of my personnel record, is retaliatory in nature for my association with and
activities with IAFF Local 1446 and the local unions affiliated political action committee. You actually told me on April 24th, that you believed your order
to prepare this counseling form may be retaliation for this activity and my association with [AFF Local 1146, as well as my formal complaint against DC
Wright. You said in regards to our unions political action efforts that the City of Lynchburg “had never seen anything like this” in local politics. It should

be noted that these actions are afforded protection through state and federal law.

Also, you told me you were pressured yesterday by DC Lipscomb to get this completed right away, which I find even more interesting as | engaged off-
duty, as someone being interviewed by the press, curing a Local 1146 Press Conference expressing that the intimidating and retaliatory management

environment in the City of Lynchburg needed to end, in front of a live camera on May 5th, 2020.

As someone who swore an oath to defend the Constitution of the United States as a member of the armec forces and a veteran of foreign war, | find
these actions by the Fire Department Senior Staff extremely disturbing, and as someone who swore an oath as a firefighter for the City of Lynchburg to
uphold the Constitution of Virginia, | find them equally disturbing. Additionally, | fee! as if these actions are disciplinary in nature to discourage, intimidate
or coerce the IAFF Local 1146's protected assembly and actions. Counseling is listed in the Employment Policies and Procedures Manual under the
Employee Discipline section. The actions of the City of Lynchburg have caused me to seek counseling through the Employee Assistance Program for
mental anguish, physical pain, loss of sleep and suffering the actions Fire Department Senior Staff have caused me, as well as members in the
Leadership Team in City Hall. | feel like the personnel actions of the City of Lynchburg have been unfairly applied towards me as an effort fo intimidate
and suppress efforts of our union off duty. I've included this statement with your counseling form as my right fo ensure my side of the matter remains
permanenily attached my personnel record. Thank you for your honest and frank discussion during this matter, and | do not envy the extremely difficulty

position you have been placed in.
Respectfully,

Martin J. Misjuns
Captain, tynchburg Fire Department

 

 

 

 
Case 6:21-cv-00025-NKM Do

   

. ment 1-1 Filed 04/27/21 Page 34 of 57 page 37

 

 

Fire Department
600 Madison Street » Lynchburg ¢ Virginia « 24504
www.lynchburgva.gov * P 434-455-6340
Fire Chief's Office

October 16, 2020

Captain Martin Misjuns
Station 8 - A Shift

Captain Misjuns:

The investigation into the allegations and circumstances surrounding your complaint(s) against Deputy Chief
Jonathan Wright is complete.

- The allegations you made included the following claims: intimidation in the workplace, creating a hostile work
environment, and retaliation. As you are aware, the City retained an independent contractor to investigate the claims
and this investigator has determined that all of the allegations you have brought forth are unfounded. It is clear to me
however that there are several issues that need to be addressed related to expectations in the workplace.

1. Throughout this investigation, one of recurring themes was poor and ineffective communication.

a. While your original complaints dealt with intimidation and a hostile work epyvironment, during the
investigation a complaint of retaliation was also raised. However, you score the investigator's
requests and attempts to schedule interviews with you to address the retatiafion claim.

b. Although you complained to the investigator that you did not receive a city issued laptop in a timely
manner, you made no attempt that | am aware of, to communicag with your chain of command or
with Fire Administration regarding this matter until April of 2020. ¢

c. You and | discussed the situation related to the AAIR class after you made mention of a “Deputy
Chief who had lied to you.” Again in this instance, there was clearly a lack of understanding about
the circumstances and the situation.

Ayan

d. Your name was not omitted from any prometiohal memo that | have seen and to my knowledge
although you allege that this occurred, there is no supporting evidence. At any rate an omission
would have been purely accidental and would have been corrected once it was brought to the
attention of staff.

e. You discussed elements of the investigation with individuals inside and outside of our organization
that were not in your chain of command, your union representative, legal counsel, counselor, or
minister after you were asked not to do so by the investigator. You were asked not to discuss this
matter with others because discussing this matter with other individuals except those assigned
investigative responsibility could compromise the integrity of the investigation.

Martin Misjuns

A Great Place to Live, Work & Play!

 

 
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 35 o0f57 Pageid#: 38

October 16, 2020
Page 2

2, While | recognize your position relative to union activities and respect your rights to speak on matters of
public concem, you should understand that your behavior with respect to political activities could potentially
give rise to violations of the City's policies related to political activity and public speech.

eee OO eee

| want to be clear, your assertions and allegations do not constitute intimidation or the creation of a hostile work
environment, rather the complaints you have made are generalized workplace grievances that could have been
resolved through more effective communication with your supervisor and others in the command staff. While these
examples of poor communication are noteworthy, they are not severe enough to warrant disciplinary action. The
Captain Job Description and City Policy states that one of your many responsibilities and expectations is; Maintains
harmony and discipline among division personnel; ensures adherence to supervisory directives and to the policies,
rules and regulations set forth by both the City Management and the Fire Chief. In order to fulfill these responsibilities
you must be willing to communicate with others; the concems you raised regarding the issuance of a laptop
computer, the omission of your name from a personnel memo, a belief that your promotion was delayed, and your
concem that you were denied an opportunity to participate in a training class could have been avoided or easily
resolved through better communication. Finally please understand that baSeless allegations are not tolerated in our
organization and are in direct conflict with our core values; honesty, integrity, trust, and compassion. | consider this
matter and its associated elements closed.

Regards,
Prergclonmbed

Greg Womser
Fire Chief

A Great Place to Live, Work & Play!

 

 

..
 

ie
ae
°
»
le
e
D
D
iy
P
i
P
W
i
»
)
)
)
)

Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 36 of 57 Pageid#: 39

f3) Martin J. Misjuns eee
‘aa 2h-@

Let’s set something straight for the attacks I've been taking from a local
activist group...

IN THE STAN er eld
rien BNE ODE ADAM @ EVE,
a

ADAM COULD NEVER BE A MADAME.
EVE COULD NEVER BEC

ae EOAey SE Omme
DEEPTES THE |

   

THREATENING ANYO ae
SAYING THIS Is Moxe MOST Liikere Foe BEL Gee
202 22
People Reached Engagements Boost Unavailable
@4 1Comment 8 Shares

() Like ( Comment Share 8-

AliComments

Cy Comment as Martin J. Misjuns OG @ Q

See,

i, Darlene Vanderhoof
' And Trump supporters are the deplorables... progressive
liberals are the real deplorables
Like Reply Message 8m
Write a comment...

Ex“
 

Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 37 of57 Pageid#: fey So

Martin J. Misjuns . g Comment as Martin J. Misjuns G@eg
January 26 at £19 AM -@ °

#BidenErasedWomen - Coming to your daughters high schoo! locker
room in the near future

Bandas 7

 

 

Un MR STAD Stee Beaune

 

 

 

6 Hepb Sultven *
, Te conrnent hs been hk >

Urstsact Hegpe Busivas + ce

Jesie View “
a Oo e

tyre! ie SSie ithe ate te

GE seven sehen a
s 2 Comment has been Biden oF:

Arbo Ceuta Ahan +

G Sait Aaities
“This comment has beer! hidden So

Mean aelekeiiar a ae

@ soon
Sad

Like Reply Messsge 5a

2°", Made Ann
This comment bas been hidden Our

UGas Atade Age +

ae
Enlarge and resd captions

 

B Mgnt Goulding
iis comment has been tiden BOF:
Upton tiegtd dig: Betyg ove. 4.

Write a comment...

 

3,381 562 a |

People Reached Engagements Boost Unavailable

@Dwe 26 10 Comments 72 Shares
0) Like © Comment &® Share 8-

Ali Comments w

 
ument 1-1 Filed 04/27/21 Page 38 of 57 Pageid#: 41

z

* Case 6:21-cv-00025-NKM Doc

 

 

 

 

 
a

“ Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 39 of 57 Pageid#: 42

 
* Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 40 of 57 Pageid#: 43

ean = ox

aide a
nahi : ecapaioint

 

 

 

 

 

 
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 41 of 57 Pageldipa ee ¢

 

 

 

Fi 17e Department

800 Madison Street ° Lynchburg * Virginia + 24504
www. lynchburgva, gov" < P 434-455-6340

March 25, 2020
Via. Hand-delivery and Email
Captain Martin J. Misjuns-

213 Old Graves Mill Road
Lynchburg, VA 24502

Captain Martin ‘. Misjuns:

| am in receipt of rutile complaints filed against you z as set forth below:

 

 

 

 

somplaint5:- «| -
degan Huffman

 

Clay Molo

 

A citizen comipiaint dated Jamiary 27, 2024: related to: an aacited homophobic meme that she identifies as
"hatte speech" that fans the flames of hate crimes among: the transgender community." re

A citizen complaint dated January 29, 2021; ‘that the same memes "espouse hate to individuals and groups i in
our cormunity” which makes it "very difficult to believe. that hfhje would perform with integrity. to-save the lives or.
property of those he 0) publicly shames’ and questions how the public ¢ can “trust him to carry ¢ out his duties i in an.

unbiased manner."

A citizen complaint dated Jen, 9, 2021, related to that. same. 6 post tt that the citizen identifies as “hateful,
transphobic, " "vile and extremely hurtful.” " The citizen raises soncems d that you as a leader i in the fire.

department, teach, train, and. mentor newer fi befighters.

A citizen complaint dated January 29, 2024, from: a ‘citizen who identifies as: "the in mom’ niof a member of. the
LGBTQ+ community”. who raises concerns. as to: whether her family will be safe and states that the “transphobic
post" on your Facebook | page. has caused "damage: to the public's. trust in our fire and EMS department. "AO
second complaint dated. February 3,-2021, from the same citizen-in which she further complains that.
“discriminatory posts on social-media should not be tolerated from city. employees. Unfortunately, because of
that post; every trans person who. lives j in the Miller.Park service area now. nes to. fear that ney wil not be: treated

with ‘Tespect and dignity | if they have an emergency s situation.”

A citizen complaint dated January 31, 2021, elated to those: same memes, which the citizen identifi es as 5 "hate.

speech" and: a "gross misrepresentation. 7 friends of mine inthe trans community. ;

A citizen complaint dated. January 31, 2021, and a i Seton complaint from the same citizen dated February 3,
2021, related to what she identifies as-“an extremely bigoted post" on your “public fi igure page" which is “full of
angry and hateful posts.” In her fi rst complaint, the citizen states that she is "writing out of concern for the safety.
of our community. ‘No one should feel unsafe calling the fire: department, but that's not fully possible while-one of _.
its members publicly’ spouts so much anger.and hatred every day.” In her: second complaint, she Writes that the -
“hateful posts" on your "public figure page" "display. clear trarisphobia and. homophobia, as well as. anger at
people with different political beliefs." ‘She asserts that your posts are-"not speaking there as an individual but as

a amember of the

 

A Great Place to Live; Work & Play! —

 
: Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 42 of 57 Pageid#: 45

‘omplaint 7:

rompiaint 8

vomplaint 9; ©

anStaton /

‘omplaint 40:

on Staton? -

‘omplaint ti]

 

complaint 12: |
inonymous Source

somplaint 13:
*oiition Screenshots

 

 

 

 

 

 

 

“fi ire department’: and raises concern: that "the fire’ department endorsés the kind 4 of h hatred displayed." She
~ further complains that your posts are “a public safety issue, No one should be afraid to call 911, but that's
not fully possible while Mr. -Misjuns' posts: man on his- public fic igure page... Mr. fr. Misjuns’ use of his positon

to spread unabashed hatred i is hurtful. .

A citizen complaint dated February 1, 2021, related to the same memes, which the citizen identifies ies ‘s "hateful
transphobic i images". that are “reminiscent of the type of explicitly tacist cartoons from the Jim Crow era’ that:
"demeaned Blacks and legitimized violence against them. : Likewise, the cartoon posted by Mr. Misjuns not only
demeans transgender individuals, but creates a hostile and dangerous environment for those individuals:and
their families in our community." The citizen ‘questions whether posting the "bigoted caricature” i is the “hostility

that “the Lynchburg City | Fire Department hopes to Pramote

Aci citizen complaint dated February 3; 2021, ‘identifi ed as. an ‘urgent o conicem" "related to ‘ranophatic Facebook
posts,” stating, ‘I have good friends who are trans, and: these posts deeply disturb them and me." a

A citizen complaint dated February 3, 2021, in n which the citizen requested that the City review W your Facebook
posts, which are described as: "dangerous" rhetoric for the LGBTQ+ community and other marginalized -
communities, to ensure that they-do not violate Chapter 7; Section XIII of the City's personnel manual. This

- -gitizen raised concerns that vou statements would impact how they hi hire City employees, to. work their public

events.

A concem insptitol related toa Facebook ‘post dated Joma 7, ‘2021, related fo the ne Capitol fi riot on Janay 6,

2021, in-which you use the following language: “opportunist thugs as Black Lives Matter protestors" and the
"CCP Vinis pandemic,” which i is seen as potentially racist towards members of the Black and Asian .

communities, .
A citizen’ complaint dated February 9, 2024, in which the citizen requested discipinary action against you for

your public statements, which she identified as "dehumanizing conduct,” and requested a public statement from

the City. expressing a ho-tolerance: policy on hate speech; employee education on tolerance; hate speech, and
social media coriduct, and a town hall or community learning opportunity to openly discuss racism, , homophobia,

transphobiei, ‘and hate Speech:.

A complaint from a concerned citizen dated February 26, 2021, 1 related to what is identified as “conceming bit of
dialogue" between you and another. fi irefighter. The citizen notes that in your posts. you do not speak highly of |
your employer and are sabotaging hiring efforts. In one. post, your’ fellow firefighter states that someone in medic
school, working for another agency: directly informed.him that he did. not wish to work at the City, asking "who
you were and what your problem.was.": Based.on what is described as your: “temper,” based on your
interactions and other posts you make, the citizen wishes to remain anonymous but.attached the posts in
question to the coniplaint. Similar concems about these communications \ were raised directly with the Fire

Administration by members of the fre department.

Statement taken from an online petton that you circulated related to Manjane Dotan as sfolows:

“Mayor Dolan recently used her office to intimidate a me, afi rs responder in in our ray who i is algo acity
employee, for publicly standing up for. our women and children after ! was harassed by a local
RADICAL LGBTQ+ Activist Group with fruitless and unfourided attempts to have me ‘cancelled’ by the
City of Lynchburg.”

o References to Lynchburg City residents: as “radical activists”

° References to Ms. Dolan as "spineless ce

°

 

 

A Great Place to Live, Work & Play!
: Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 43 of57 Pageid#: 46

O- A local RADICAL LGBTO+ Activist Group, | Hill City, Pride, ‘who wishes. for transgender and ¢ transifoning
“individuals to enter the public restrooms of their choice based-on the. gender they identify with, rather
than the gender God made them as a at birth attacked me for bringing awareness to the dangers of |
allowing public restroom use, particularly i in our schools, based on gendet identity. | believe ‘public
policy that would allow this would also permit easy access for, predators into the: public restrooms our
women and. children use, and poses unnecessary | risk i in to them in our. schools and other public

7 places." oe
"She DEMANDED ACTION from city staff in order io satisly the far-left activist {group stating that |

 

oO a
~~ interided to do harm: to the transgender commurity with my speech ~ ~ and this intimidation violates my
_ Fights.” oe : oo ce MS ete,
complaint 14: }- An email you ‘sent on March 16, 2021, ‘to. ihe eCity C Council and. City Manager, in ‘which you assert that your rights
'etition Auto Email as an employee were violated and in which you referred to members of the LGBTQ+ community as "fanatical
activists. that want toi impose radical views on our. community that the vast majority ¢ of coity residents do not -
believe in.” i weg, So

The general concem ised in these. complaints is that your behavior demonstratés a petsonal bias agaist certain Lyne
city residents, which: renders you unfi t tos serve as a leader i in the Lynchburg City fire ‘department, ° ;

i will be conducting an investigation into this matter and whether your conduct Violates oly plies. | wil conduct: your sina
interview on Monday, March 29, 2021, at 9: 00 ‘AM at the Fire Administration Building. i

You are responsibie for truthfully answering questions and providing requested information. ‘You are. 2 ordered not to discuss
this matter in any manner with anyone other than; your. religious leader, your counselor, your immediate chain, of command, .
your observer {who must also not discuss this matter with anyone else), and those assigned to conduct this: investigation

(whose names will be provided by.me,'to you, in advance). until the investigation is completed. You are eto remain available for .

interview purposes. at all times s during this investigation.
Thig investigation will be conducted ina afar and inpartial manner and will be: imited to the allegations cited i in the complaints.

You may have an observer of your choice present during the interview. Pursuant to Virginia law, “your observer may not.
participate in the interview or represent you, may not be involved i in the investigation, and. must be an active or retired. member

of the department, for ‘Purposes of conf identiality:”

You are advised to re review the City of Lynchburg Policies and | Procedures as well as the Firef ighters Procediiral Guarentee
Act, Va. Code § 9. 1-300, et: seq., commonly known as the Firefighter Bill of Rights, which provides information regarding the
investigation procedures, as well as: your: rights and responsibilities. A: Copy. of the Firefi ighters Procedural Guarantee Acti is.

being. provided to you for your convenience:

Should you have any questions of. concems regarding this investigation, please let me know.

Sincerely,

 

Greg Wormser, Fire Chief.

 

A Great Place to Live; Work & Play!

 
Sa Wedtiti AM sat OQ is

 

 

OL Wi Oe es

My  wetiaboigG tatiana
a _ + Employer Colonia roterge eo ne Se «Reported by teraction.
__ acai Lancing A res : oe a

“altvears ae - Z ah 7 mm. | Alcandatesaneconmitaners

 

Contribution} Totaling $20,408 .

—_———-.- :
| Other Miso

. Cat | Rep i Democrat | | Other

e tapton-atbaptae 20) Amount Comeatete in

@ Red,

Orange - me

@ Yellow i 6438. _Dodsonfor Sent “Bert

© Gin, t oo — le a eee
'$2,00 _ Chr tor Seat Raber -

‘$70 _ Stn Be “Shahn”

 

 

 

ma 4 . - Detnocal Party bimchiora ~
Oe = ‘ ror legate : as: ~
¢ : . + nt err Creigh -
, °: Hering trey Gener war

* $50 “tynchburg Fest

 
 

“BA5l Foster tor Lnborg Cty Cun -Joan we

peg a Comite -

0. veto Dep + Shannon |

$6,438 | Bateson Bert :

$020 Daerah Lycans

: $500. _ Deeds for Governar -Crelgh

. sincebenbegeaih Mark re

- $500. Lyn Ft .

Clete nc Cine “i

“$2 "Nn yb Cycom Charla .
| ‘Notun or Gove Rah

i$ j Weer Det “deiner a

$050 _Serorer C  Cour- ~ Kenneth no

Tce cnt yn “Tene os
$15 Vina at

“$150 ica agate ety:

Bi evra rate ome. X x o
(4 J > « = : : aa [ore Seen avtironntiner incerta eaatonya .

 
-.. Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21. Page 46 of 57 Pageid#: 49
Fairchild Yoder PLLC Mail:- (no subject). https:, mail. Boogle com/mail/a/O?ik=beSfOb9d06a view=peBset

. OF Got . Rick Boyer <rick@typletaw. com>

(no subject)
af message wae

 

Rick Boyer <rickboyerlaw@gmal com>” ~ Tue; Mar 30, 2021 at 4:22 PM ©
To: Nick@fyoltelew.com : . re a,

From : "Tousignant Dolan, Maryjane* <MaryJane.Dolan@ lynchburgva.gov>
To : teid.wodioka@ lynchburgva:gov;

Date : Fri Jan 29 19:48:19 EST 2021

ava Fw: Transphobia i in Fire Depatiment

Reid,

This needs to be addféssedl We need te tiave zero tolerarice for this ‘type ‘of activity on the. part of
City employees. I Know that. this i isnot the ‘first time: that this. person. has: displayed. questionable it;
not uncoriscionable thetorical post on his social media platforrns. if we are in fact to-be.a City that
has values of diversity, equify and inclusion; we'nieed to.address this type of behavior: Please

let's. taik about a.meeting to discuss.

MaryJane- -

loft. 3/30/21, 5:01 PM
. Case 6:21-cv- 00025- NKM Document 1-1 Filed 04/27/21 Page 47 of 57

. - COMPLAINT 4

‘From: sjenniter staton” ejstaton@msn com>.
To : reid. wodicka@lynchiburgva. gov, :
‘Daté.: Wed Feb 03 18: 15: 48 EST 2021) °
Subject ‘fle: No room for: hate i in the hill city

Pe ol. so -. os

Hi Reid, :

t just want to: point out that at the time of the. posting it was ‘not on a personal page or a personal
blog.a Mr. Misjuns created.a Apublic figured page and in the bio for that page he listed.@ public ~
. servant. a since then he has. changed the classification. of the. page. from Apublic. figurea to.
: Apersonal blog.4 At the time of the posting it wasnat a private or personal Page hough, He. was
posting a as a. 7“ figure who Repose the ay. of: f Lynchburg. , :

, Personal page or nol, disciiminatory posis on Social media should r not be tolerated frora city.

employees... ‘Unfortunately; because of that post, every, trans person who lives in the Miller Park |
service area now has to fear that they will not be treated with respect arid dignity i if toeyite have an.

emergency situation.
Thanks, -
Jen

Sent fom my iPhone -

‘inG6od attémoon,.
Thank you for your email, 1 have. viewed the information’ that was posted online and agree with:

you that this is not the sort of-culture that the City-intends td create or support. We are an: inclisive

community arid we, as. an cGrganization, are called to respect differences among the diverse
_ members of our community. Ttis regrettable | that'a posting ona personal social media page by al
“member of the City organization has led members of our ‘community to question the commitment -
of théir local government to’ prdvide sérvices 4 particularly i in a field as critical as Fire and: ”
: Emergericy Medical Services. :As.an organization, ‘we. exist to serve-everyone in our community to
meet their individual needs, and l agree that we. should always strive to create an inclusive, De

welcoming environment. | can assure you that-at no time. will anyone receivé.a substandard level.’ -

‘of service as a result of their individual characteristics 4 and if that were to ever occur, it would be
investigated and corrected. While | recognize that this post midy have catled-this into. question, a
please. know that there are. many, many dédicated professionals i in-our organization: that - °-
continially reaffirm that commitment:each and every day.-! do sincerely apologize « on. behalf of. the
organization: for how | know this must have madé some in our community fe feel. Se

With respect to ‘Mr. Misjuns and: this incident in particular, 1 have received your ¢ concerns. Please

era that this i isa & persofinel matter that will be addressed appropriately | in compliance of the -

COMPLAINT. 4 :

Pageiff: 52 - y
* Case 6:21-cv- 00025- NKM Document 1-1 Filed 04/27/21 Page 48 of 57 Pageid#: 51

_ COMPLAINT 40

ingGood afternoon, -

Thank you for: your. email | have viewed the information: that was s posted ‘online and | agree with .

you that-this Is not- the sort of culture that the City inténds to create or-support. We are an- inclusive - .

- community and we; as'an organization, are called to respect. differences among the diverse -
members of our community. It is.regrettable that a posting on a personal.social media page bya -

‘member of thé City organization has:led members of our: community to question the commitment

’ of their local-_government to provide services 4 particularly in a field ds critical ds Fireand
Emergency: ‘Medical Services. As‘an organization, wé exist to serve everyone in our community, to
_theet their individual needs, and | agree that we should.always strive to créate an inclusive, -
welcoming’ énvironment. |.can assuré’ you that at-no time will anyone receive ‘a substandard level /
of. service as a result.of their individual Characteristics 4 and if that were te ever occur; it would be -
investigated and corrected. While | recognize that this post. may have called ‘this into’ question, - .
please know that there are many, many dedicated professionals in-our organization that." | -
“continually. reaffirm that commitment each and every day. | do sincerely apologize on: behall 9 of the. ,
organization. 1 haw, L know this must have made some in our. community: a : - Potts

‘With respect to’ Mr. Misjuns. and this incident i in 1 particular, d have received ' your concerns. Please.

understand that this is ‘a personnel matter that will be addressed appropriately i in compliance.of the
~ Cityas policies, as ‘well as other requirements of the law: It is. the Cityas policy r not-to discuss | :
‘personnel maiters in public a and: ihetatons: will not discuss any Personnel issues related to this or

any ather matter: ao
Sincerely, co

Reid Wodticka a

a Reid A. Wodicka, PhD
_dnterim-City Manager.
“Lynchburg, Virginia
: eee ,

---=-Original soessges— oe ,
From: jennifer staton [mailto. jlstaton@inshi com).

Sent: Friday, January 29, 2021 7:58 PM. - : :
To: Wright, Beau; Helgeson,. Jeff - External; Nelson, “Randy, Tweedy; Treney: Wilder, Sterling;

Faraldi, Chris; Wodicka, Reid; Hughes, John; Wormser, ‘Gregory; Toustanant| Dotan, . Maryjane
Subject: No- room: for. hate j in the hill. ony . .

CAUTION: External Sender ce

| Dear 5 Counc Members, City Managers, and Chiet Wormer,

. Please: add myn name to the list of Lynchburg City residents ‘that: are disheartened and concerned

_ by Captain Misjuns. transphobic’ post on his apublic figured Facebook ‘page. As the momofa

. member.of thé LGBTQ+ community, posts like ftiat one from someorie who my tax dollars are’.
_paying to keep my. family safe‘are incredibly: Conceming, | hope t that Lynchburg jeaders fully. -

- understand how much damage this. has to the. Publicas -t ‘rust: in our fire and EMS department, ‘and
will take this very seriously. ee . ok. cos

- 2 jeoiapiainen 4
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 49 of 57. Pageid#: 52
Fairchild Yoder PLLC Mail - (no subject) ‘hepsi! onal. Boogie. Pom/mall0?ik=beStOb9d0GEiviewplése

Mm Gmail - Rick Boyer <tick@ypllclawc com> -

(no subject)

4 message a

Rick Boyer <rickboyerlaw@gmall com> Tue, Mar 30, 2021 at 4:23 PM ©
To: rick @fypliciaw.< com : mee

“From: Wodicka, Reid eid. wodicka@ lynchburgva. gov>

“Sent: Thursday; February.4; 2021 5:25PM |
. To: Wright, Beau <beau,wright@ lynchburgva. gov>; Tousignan Dolan, Maryjane

-<Marydane.Dolan@ lynchburgva:gov> - .
Subject: RE: Marty Misjuns. must be held aocountable

“Hieveryone,

MaryJane: Beau: and {just spent some time taking t this, over, - Maybe you. and ' can, talk about it a little more
tomorrow. ;

- Thanks,

Reid

lof 1 3/30/21 4:24 PM
Case 6:21-cy-00025-NKM Document 1-1 Filed 04/27/21 Page 50 of 57. Pageid#:.53
Fairchild Yoder PLLC Mail - (no subject) hes: Hmail. google. com/ml W/O Hk=beSROD9dOAview=ptase

EX. lo

a | Gmail “Rick K Boyer <Fick@yplctaw coin>

(no subject)
1 message

 

Rick Boyer <rckboyeriaw@gmall com> Tue, Mar 30, 2021 at 4:23 PM
To: rick @fypliciaw.ce com - a So,

- “From: Wodicka, Reid <eid. wodicka® Iynchburgva gov> -
- Sent: Thursday, February.4, 20215:25PM. °°
_. To: Wright, Beau <beau.wright@ lynchburgva. gov; Tousignant Dolan, Maryjane
'<MaryJane. Dalan@ lynchburgva:gov>
‘Subject: RE: Marty Misjuns must be held accountable

_ Hi everyone,

- Marydane: Beau and J just spent some time talking this 0 over. r. Maybe you, and I can- tall about it a little n more
tomorrow.” : .

Thanks,

Reid) -

lofi 3/30/21 4:24 PM
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page So%57 | Pageid#: 54

 

 

 
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 52 gES & Pqagidi: 55

l Introduction

I. General Information

A. This document contains the employment policies and procedures that provide

guidance to effectively manage human resources within the City of Lynchburg.
While no set of written policies can include every possible situation, these policies,

when used as a whole, provide effective guidance and sufficient flexibility to allow

independent judgment while ensuring accountability to the public and consistent,

equitable decision making.

 

B. ‘The Director of Human Resources develops policy recommendations and the
procedures necessary for implementation of policy and serves as a source of expertise
on the intent and application of the City’s Employment Policies. In cases where
several policies apply to the same situation, or where conflicts appear to exist, the City
Manager and/or Director of Human Resources are authorized to make a determination
as to the intent and application. The City Manager has final authority for the approval

and administration of employment policies and procedures.

C. All employees of the City of Lynchburg, ice., persons who perform work for the City in
return for financial compensation, except independent contractors and elected officials
are governed by these employment policies and procedures. An employee working for
a Constitutional Officer is considered a Constitutional employee and may be covered
by some or all of the City of Lynchburg Employment Policies by Memorandum of
Understanding between the City and the Constitutional Officer.

D. ‘The City Manager may make exceptions to the policies in special or unusual situations
when in his or her opinion an exception would be in the best interest of the City.
Exceptions are documented and maintained by the Human Resources Department. No
member of the City administration, other than the City Manager, has the authority to
modify any of the terms or provisions of these “Employment Policies and Procedures.”

E. Policies take effect on the date of City Council and/or City Manager approval, as
appropriate, and shall supersede all previously issued policies. Policies and procedures
are issued and maintained by the Director of Human Resources. When changes
to policies and procedures are approved, information regarding changes will be
communicated to the workforce. The Human Resources Department will fully
implement all provisions of the policies in a timely and reasonable manner.

a Baa ae ea es mm me me
Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 53 of 57 Pageid#: 56

 

Employment

I. Equal Opportunity Employment Policy

The City of Lynchburg is an Equal Opportunity Employer (EOE) and is fully committed
to the principles and practices of equal employment. The City maintains and promotes equal
opportunity for all employees and applicants for employment in accordance with relevant
State and Federal laws. The City will not discriminate on the basis of race, color, religion,
sex, national origin, age, physical or mental disability unrelated to the ability to perform the
essential functions of the position. The City of Lynchburg will make all decisions regarding
recruitment, hiring, promotions, reassignments, training and other terms and conditions of

employment without unlawful discrimination.

A. The City of Lynchburg will not tolerate any form of discrimination, including
sexual or racial harassment, of its employees. Allegations of discrimination will be
thoroughly investigated and disciplinary or corrective action taken as warranted.
Reprisals against employees who file complaints of discrimination are prohibited;
however, such protection does not condone unfounded or vindictive accusations of
others. While a guarantee of confidentiality cannot be provided, the City protects
the legitimate interests of all parties concerned in a dispute involving allegations of
discrimination. (Please see Chapter Seven, “Workplace Expectations and Procedures” for

more information)

B. Reporting Guidelines: Individuals, who feel they have been subjected to
discrimination including sexual harassment, are strongly encouraged to respond by

using any or all of the following procedures:

1. Contact the Human Resources Department, the City Attorney’s office, or a
counselor at the Employee Assistance Program to report or discuss situations of
potential discrimination or harassment. Every precaution will be taken to ensure
confidentiality at this informal, information gathering stage.

2. City employees are strongly encouraged to report any incident of discrimination or
harassment to a supervisor, appropriate Department Director, the City Manager
or the Human Resources Department. Supervisors, Department Directors or
other officials will immediately investigate any report of or act of discrimination of

which they become aware.

P@CCCRRARAAAAMe meee enen nd ___
a
=
=

o
band

=

ia)
—)
_

 

Case 6 bar erariaeS-NKM Document 1-1 Filed 04/27/21 Page 54 o0f57 Pageid#: 57

G. External Communication:

I. ‘The City’s job vacancies will be posted on the City’s website and related job
sites and may be sent to recruitment firms, groups and interested organizations,
including minority based groups, informing them of available City positions and

the City’s EOE Policy.

2. The Human Resources Department may communicate with representative
educational institutions, including vocational schools, for purposes of recruitment.

3. Upon request, copies of the City’s EOE Policy and Diversity and Inclusion
Plan will be provided.

. Assignment and Responsibilities for the Diversity and Inclusion Plan:

I. General Responsibility: All employees are expected to contribute to maintaining a
respectful and inclusive workplace. The actions of every employee are important to

achieve workforce goals.

2. Management: Managerial and supervisory personnel are responsible for
supporting and maintaining a respectful, inclusive and non-discriminatory
environment. Management decisions including those regarding hiring, promotion,
working conditions, job assignments, training programs and opportunities
for serving on employee committees and project teams shall be based on job-
related factors. Supervisory personnel are the primary source of information and
appropriate support for employees under their direct supervision concerning the

EOE Policy and Diversity and Inclusion Plan.

Ill. Merit Principles and Selection

A. A merit system is one in which selections, appointments and promotions in public

service are based on qualifications and competence rather than political favoritism,
seniority or other non-job-related factors. Similarly situated individuals are treated
comparably. ‘The City supports merit system principles for all employment actions
including selection, promotion and reassignment.

- Initial selection to full and part-time positions as well as promotion to higher level

full and part-time positions shall be based upon open competition. Employees are
encouraged to apply for positions in which they are interested and qualified. City
employees will be given serious consideration for vacancies based upon the relevant

qualifications necessary for the position sought.

- Hourly Employment: Applicants for hourly positions, as defined in Section V, A. 3,

may be selected and/or appointed without regard to the competitive provisions of this

policy including the recruitment procedures.
3
%
3
3
a
4
”
2
8
4
9
5
i
»
®
?
®
)
d
)

)

is

Case 6:21-cv-00025-NKM Document 1-1 Filed 04/27/21 Page 55of57 Pageid#: 58
City of Lynchburg | 98

Employment Policies & Procedures

3. Gifts and Favors. No employee shall accept any gift or favor, whether in the form

of service, loan, thing, or promise, from any person, firm, or corporation, intended
to, or which may, influence him/her in the discharge of his/her duties.

4. Representing Private Interests Before City Agencies or Courts. No employee shall

represent his/her own or any other private interest before any agency of the City,
unless he/she is doing so as a member of a civic organization or is speaking on an

issue of general public interest.

H. Political Activity

1. City employees may participate in political activities while they are off duty, out of

uniform and not on the premises of their employment with the City.

. For the purpose of this policy, the term “political activities” includes, but is not

limited to: “voting; registering to vote; soliciting votes or endorsements on behalf
of a political candidate or political campaign; expressing opinions, privately

or publicly, on political subjects and candidates; displaying a political picture,
sign, sticker, badge or button; participating in the activities of or contributing
financially to, a political party, candidate or campaign or an organization that
supports a political candidate or campaign; attending or participating in a political
convention, caucus, rally or other political gathering; initiating, circulating or
signing a political petition; engaging in fund-raising activities for any political
party, candidate or campaign; acting as a recorder, watcher, challenger or similar
officer at the polls on behalf of a political party, candidate or campaign; or
becoming a political candidate.” (VA State Code Title 15.2-1512.2)

. The components of this section are designed to promote public trust and

confidence in City government by ensuring that it is free of the actual or apparent
influence of partisan politics and that employment and advancement in the City
are based on meritorious performance rather than political service or affiliation. In
addition, it protects every employee's right to vote and to keep this right free from
interference, solicitation or dictation by any fellow employee, supervisor or officer.

. Every employee is encouraged to vote in every appropriate election. Moreover,

except during working hours or when officially representing the City of
Lynchburg, any municipal employee is free to express his or her opinion as to
candidates or issues and to meet with candidates for office.

- Employees may be candidates for political office but must resign, or shall be

released, from employment with the City upon successful election to political office
within the City of Lynchburg or other political office if the responsibilities of that
office will interfere with the employee’s ability to perform the duties of his/her

City position.

—)
=
pot
a,
as
i)
ae
=
sot
SS
= wo
= ¢
=r
Ce
=
pn]
Cz

 
=)
=
Ee
=
a
o
i)
ao)
3
c1°)
4
faxed
mo
a
o
=
wn

 

9
Cast $GARTEBGO?5-NKM. Document 4

t1-1 Filed 04/27/21 Page 56 of 57 Pageid#: 59

6. Under no circumstances shall an employee engage in political activities while
performing the official duties of his/her City position, use any City property or
equipment to engage in political activity or to appear as a candidate while dressed
in City uniforms or clothing that identifies the individual as a City employee. This

prohibition shall not apply to an employee registering to vote or voting.

7. No employee shall use the prestige of his/her position on behalf of any political
organization or party. For purposes of this Code of Conduct, a “political
organization” shall be defined as “any group, formal or informal, which endorses
candidates for elective office at any level of government-national, state or local.”

8. No employee shall use his/her official authority to coerce or attempt to coerce a
subordinate employee to pay, lend or contribute anything of value to a political
party, candidate or campaign, or to discriminate against any employee or applicant
for employment based on political affiliations or political activities.

9. City employees are prohibited from discriminating in the provision of City services
or responding to requests for services, on the basis of the political affiliations
or political activities of the person or organization for which such services are

provided or requested.

10. City employees are prohibited from suggesting or implying that the City has
officially endorsed a political party, candidate or campaign.

I. Freedom of Information Act (FOIA)

A. One of the precepts of good government is openness and transparency to constituents.

Citizens have a right to information regarding government operations and
government employees have a fundamental responsibility to respond to requests for
information. Beyond legal requirements, City employees are expected to be ready

and willing to help citizens understand what we do and how we do it as we serve the
community. This helps build trust with those we serve. City employees are responsible
for sharing information about City operations with interested individuals. The starting
point is to positively and completely respond to any request for information.

- Information will only be withheld for valid, legally allowable or required reasons

that are stipulated in the FOIA or other statutes. Citizens and others requesting
information or copies of public records are not normally charged for the time and
materials that it takes to respond to routine requests for information.

. FOIA applies to public records, typically documents, but also to emails, databases,

texts, etc.

P@@Q €4@ 2402 Ha 22 22222222... _ _
CRY GPZEARG0025-NKM Document 1-1 Filed 04/27/21 Page 57 of 57 Pageid#: 60
“a ngaging and Developing Employees

3. To help employees improve in their current jobs;

4. To help employees develop the knowledge, skills and abilities to be competitive for
higher level positions;

5. To recognize overall work performance by employees.
B. Performance Feedback

Successful performance feedback relies on an effective partnership between employees
and supervisors, strong working relationships and a clear understanding of the
expectations of each job. Effective performance feedback will:

1. Be job oriented, providing an evaluation of performance against specific standards,
goals and objectives that are related to realistic workplace practices;

2. Promote employees’ job satisfaction and morale by letting them know that
supervisors are interested in their progress and development as well as providing

regular feedback;

3. Provide meaningful information to employees so that employees clearly understand
the job functions in which they are meeting or exceeding expectations as well as

those they may need to improve;
4. Be consistent and equitable across the organization;

5. Provide a reasonable, objective assessment of sustained performance;

ax
=
it)
‘a

c=
=
=
ary
=

=

6. Include goals that are specific, measurable, achievable, realistic and

timely (SMART).

 

C. Performance Feedback Summary

‘The formal performance review summarizes the feedback provided throughout the
fiscal year. It is based on comparing employee results and action to City values,
overall competencies and the specific tasks and expectations of the employee's job.
‘The following procedures will be used to complete a formal, annual summary of

performance feedback:

1. A formal, written summary and a face-to-face performance discussion shall be
completed at least annually. Frequent discussion and feedback are encouraged.

2. Supervisors and employees must become familiar with the feedback tool including
City valued behaviors, relevant core competencies and job specific responsibilities.
